TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00769-CV



                                        In re Adam Reposa


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Adam Reposa has filed a petition for writ of mandamus requesting that we

order the trial court to vacate its orders finding Reposa in contempt and sentencing him to 180 days’

confinement. Reposa has also filed a motion for temporary relief requesting that we order his release

during the pendency of our consideration of his petition.

               We construe Reposa’s petition as an original application for writ of habeas

corpus filed for the first time in this court of appeals.1 See In re Hall, No. 03-17-00778-CV,

2017 Tex. App. LEXIS 11069 (Tex. App.—Austin Nov. 30, 2017, orig. proceeding) (construing

substance of petition for writ of mandamus as request for habeas relief). We do not have jurisdiction

over Reposa’s request for relief. This Court’s original jurisdiction to issue a writ of habeas corpus

is limited to those cases in which a person’s liberty is restrained because the person has violated an



       1
          An order finding a party in contempt is not reviewable by direct appeal. See Ex parte
Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985). The only remedies available to the contemnor are
obtaining a writ of mandamus (if the contemnor is not confined) or a writ of habeas corpus (if
confinement is involved). See In re Office of Att’y Gen. of Tex., 215 S.W.3d 913, 916 (Tex.
App.—Fort Worth 2007, orig. proceeding).
order, judgment, or decree entered in a civil case. See Tex. Gov’t Code § 22.221(d). This Court has

no original habeas jurisdiction in criminal law matters. See id.; Ex parte Powell, 883 S.W.2d 775,

777-78 (Tex. App.—Beaumont 1994, orig. proceeding) (courts of appeals lack jurisdiction to issue

writ of habeas corpus related to criminal contempt). We therefore dismiss this proceeding for lack

of jurisdiction.



                                                     ____________________________________
                                                     Scott K. Field, Justice

Before Justices Puryear, Field, and Bourland

Filed: December 11, 2017




                                                2